DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        IRIS MONROE DIXON,
                              Appellant,

                                    v.

WELLS FARGO BANK, N.A., as Trustee for Soundview Home Loan Trust
     2007-OPT3, Asset-Backed Certificates, Series 2007-OPT3,
                           Appellee.

                              No. 4D15-4872

                          [January 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
502012CA000255XXXXMBA.

   W. Jeffrey Barnes of W.J. Barnes, P.A., Boca Raton (withdrew after
briefing), for appellant.

  Kimberly S. Mello and Julie A. Girard of Greenberg Traurig, P.A.,
Tampa, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.